DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 17-36 are pending in this office action
Claims 21, 22 and 28 have been amended.
Claim 36 has been added.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 10/17/2022 have been considered but are moot in view of new grounds of rejection.

Allowable Subject Matter
Claims 15 and 17-20 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
invention.


Claims 21-25, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liongosari et al (US 2017/0053015 A1) in view of Schoppmeir (US 2017/0374490 A1).

Regarding claim 21, Liongosari teaches a method for normalizing data from one or more low power wide area networks (LPWANs) (Liongosari: Figs. 1 and 5, [0019],[0077], platforms of IoTs/LPWANs); the method comprising: 
receiving, via a first LPWAN of the one or more LPWANS, first data originating from a first endpoint of a plurality endpoints served by the first LPWAN, normalizing the first data at least partially to generate normalized first data (Liongosari: Figs. 1, 3 and 4; [0019], [0037], Super-Platform receives data from different platforms/LPWANs and normalize the data); and 
forwarding the normalized first data to a first application (Liongosari: Figs. 1, 3 and 4; [0019], [0037]).  
Ananchaperumal does not explicitly disclose removing one or more features associated with a network technology of the first LPWAN.
Schoppmeir teaches removing one or more features associated with the first LPWAN (Schoppmeir: Fig. 1-3; Abstract [0027], [0038], [0042] converting IoT data from a technology associated with the IoT device to a standard IoT protocol). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liongosari by removing one or more features associated with the first LPWAN as disclosed by Schoppmeir to provide a protocol translator between IoT devices and a cloud (Schoppmeir: Abstract).

Regarding claim 22, Liongosari teaches receiving, via a second LPWAN of the one or more LPWANs, second data originating from a second endpoint of a plurality of endpoints served by the second LPWAN, normalizing the second data at least partially by removing one or more features associated with the second LPWAN, to generate normalized second data (Liongosari: Figs. 1, 3 and 4; [0019], [0037])).

Regarding claim 23, Liongosari teaches forwarding the second data to the first application (Liongosari: Figs. 1, 3 and 4; [0019], [0037])). 

Regarding claim 24, Liongosari teaches forwarding the second data to a second application that is different from the first application (Liongosari: Figs. 1, 3 and 4; [0019], [0037])).

Regarding claim 25, Liongosari teaches wherein the first and second LPWANs have disparate respective operating methods (Liongosari: Figs. 1, 3 and 4; [0019], [0037])).  

Regarding claim 27, Liongosari teaches providing a single interface for the first application to access each of the first and second LPWANs (Liongosari: Figs. 1, 3 and 4; [0019], [0037])).
Regarding claim 36, Liongosari teaches wherein the first LPWAN comprises a plurality of gateways configured to wirelessly communication with the plurality of endpoints served by the first LPWAN (Liongosari: Figs. 1, 3 and 4; [0019], [0037])).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liongosari et al (US 2017/0053015 A1) in view of Schoppmeir (US 2017/0374490 A1) in view of Rahman et al (US 2018/0191666 A1).

Regarding claim 26, Liongosari does not explicitly disclose wherein the first and second LPWANs have different respective operators.  
	Rahman teaches wherein the first and second LPWANs have different respective operators (Rahman: Fig. 1 and 6; [0069], IoT networks with different operators).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liongosari  wherein the first and second LPWANs have different respective operators as disclosed by Rahman to provide a system for wide area service discovery for IoT (Rahman: Abstract).

Claims 28, 29 and 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Schoppmeir (US 2017/0374490 A1).

Regarding claim 28, Ananchaperumal teaches a method for normalizing data for one or more endpoints associated with one or more low power wide area networks (LPWANs) (Ananchaperumal: Figs. 1 and 3, [0024], low power WAN comprising IoT devices and ECN), the method comprising: 
receiving translation information from one of an application and a vendor associated with the application (Ananchaperumal: Figs. 1, 3 and 4; [0034], ECN download vendor certification information needed for data normalization); 
receiving first data originating from the one or more endpoints (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices, ECN within a Site/LPWAN; there are n Sites); 
normalizing the first data to generate normalized first data, at least partially based on the translation information (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information); and 
forwarding the normalized first data to the application for processing (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN forwards the standardized metric to the cloud/application).
Ananchaperumal does not explicitly disclose looking up translation information on a message-by-message basis.
Schoppmeir teaches looking up translation information on a message-by-message basis (Schoppmeir: Fig. 6, [0025], [0038], using a look-up table in data translation/normalization).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liongosari by looking up translation information on a message-by-message basis as disclosed by Schoppmeir to provide a protocol translator between IoT devices and a cloud (Schoppmeir: Abstract).
Regarding claim 29, Ananchaperumal teaches wherein normalizing the first data to generate normalized first data comprises translating the first data from an endpoint-specific format to a common message format (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 31, Ananchaperumal teaches wherein the translation information is identified via an application identifier associated therewith (Ananchaperumal: Figs. 1, 3 and 4; [0024], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 32, Ananchaperumal teaches wherein the translation information includes a plurality of sets of translation information (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 33, Ananchaperumal teaches wherein each set of translation information corresponds to a respective type of endpoint (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information).  

Regarding claim 34, Ananchaperumal teaches wherein each set of a translation information corresponds to a respective LPWAN (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; there are plurality of ECN sites /LPWAN).  

Regarding claim 35, Ananchaperumal teaches receiving updated translation information from one of the application and the vendor associated with the application (Ananchaperumal: Figs. 1, 3 and 4; [0024]-[0025], [0028]-[0035] ECN receives vendor specific data from IoT devices and normalize it into the standardized metric by removing vendor specific information; ECN download vendor certification information needed for data normalization).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ananchaperumal et al (US 2016/0328719 A1) in view of Schoppmeir (US 2017/0374490 A1) in further view of Ritter et al (US 2016/0232042 A1).

Regarding claim 30, Ananchaperumal does not explicitly disclose wherein the common message format is provided in JavaScript Object Notation (JSON).  
	Ritter teaches wherein the common message format is provided in JavaScript Object Notation (JSON) (Ritter: Figs. 1-5; [0018], [0074]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ananchaperumal wherein the common message format is provided in JavaScript Object Notation (JSON) as disclosed by Ritter to provide a system for quality of service in IoT network (Ritter: [0003]-[0005]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478